•'




                    WRIT OF HABEAS CORPUS


                     CERTIFIED COPIES OF


                    POST CONVICTION




FROM:                182N° DISTRICT COURT



                                  OF



                     HARRIS COUNTY, TEXAS


                                              RECE~VED~N
                                            COURT OF CRtMINAl APPEAlS
                     OSCAR ORLANDO ORTIZ
                                                  MAR 18 2015

                          APPLICANT           Ab&J Acosta, Cf®rk


                              VS.



                      THE STATE OF TEXAS


                         RESPONDENT




CAUSE #1150848-A
PAGE   I   OF   I                                       REV.   01-02-04
                                 INDEX
                                                                         PAGE


    LETTER FROM THE COURT OF CRIMINAL APPEALS TO RESPOND IN 10
    DAYS TO PREVIOUS MANDAMUS ORDER

    WRIT OF MANDAMUS FROM THE COURT OF CRIMINAL APPEALS                   2

    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                               4

    STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR ~ILING              5
    AFFIDAVIT

    LETTER TO APPLICANT                                                   10

    CERTIFICATE OF THE CLERK                                              11




PAGE I OF I                                              REV: 01-02-04
                                                                                                             l'lLC vVI' 1




SHARON KELLER                                                                                            ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                      CLERK
                                                                                                            (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                         SIAN SCHILHAB
MIKE KEASLER                                                                                            GENERAL COUNSEL
BARBARA P. HERVEY                                                                                         (512)463-1597
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                  March 12, 2015

  District Clerk Harris County
  Chris Daniel
  Post Conviction/Appeals Section
  P.O. Box 4651                                                             FIL~D
                                                                             Chris oanle\
  Houston, TX 77210-4651                                                         District Clerk
  * DELIVERED VIA E-MAIL *
                                                                                MAR 13 20l5
  Re: Ortiz, Oscar Orlando
  CCA No. WR-81,487-01
  Trial Court Case No. 1150848-A

  Dear Clerk:

  On July 9, 2014 this Court entered an order requiring you to respond within 30 days by either
  presenting an Order Designating Issues, submitting the application for Writ of Habeas Corpus to
  this Court, or by certifying that no application was filed. A copy of said order is available on our
  website under the above referenced writ number. To date no response to this order has been
  received.

  Please take action within the next ten days to explain why you have not complied with the order
  of July 9, 2014.




  cc:     Oscar Orlando Ortiz
                      SUPREME COURT BUILDING, 20 I WEST 14TH STREET, ROOM I 06, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX

                                                                                                      .~.di"'!!II.~.J'I"!lll...olr

                                                                                                      ,~!l£J!;!.l!~::!L
              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-81,487-01


                          1N RE OSCAR ORLANDO ORTIZ, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1150848-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 182nd District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCreev. Hampton, 824 S.W.2d 578,579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   -2-

Relator has not filed an application for a writ of habeas corpus in Harris County. Should the response

include an order designating issues, proof of the date the district attorney's office was served with

the habeas application shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: July 9, 2014
Do not publish
Belinda Hill                                                                             Criminal Justice Center
Interim First Assistant                                                                  1201 Franklin, Suite 600
                                                                                       Houston, Texas 77002-1901



                          HARRIS COUNTY DISTRICT ATTORNEY
                                           MIKE ANDERSON


                                                July 8, 2013


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte OSCAR ORLANDO ORTIZ
                                                  No. 1150848-A in the 182nd
                                                  District Court of Harris County, Texas
                                                  Filing date: 07-05-13


     Date copy of writ delivered to District Attorney's Basket:         JUL 0 8 2013
     By: Leslie Hernandez


     Dear Sir:

    I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
    writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure ..
    Therefore, I waive service by certified mail as provided therein.

     I understand that I have 15 days from the date received to answer.


                                                     ~:~~
                                                    ( . .e.                kfo~                     ·:
    Date Received                                    '
                                                     .             ·.


                                                         Harris County, Texas
                                                                                                I
                                                         "'AsSiStantDf~tri~t Att~~ey__ ...... ./"




                                                                  '..
'   .                                                                                    FILED
                                                                                          Chris Daniel
                                                                                           District Clerk
                                          Cause No. 1150848-A                              JUL 1 2 2013
        EX PARTE                                     §

                                                     §

        OSCAR ORLANDO ORTIZ,                         §          HARRIS COUNTY, TEXAS
          Applicant

                        STATE'S PROPOSED ORDER DESIGNATING ISSUES
                                  AND FOR FILING AFFIDAVIT

               Having considered the application for writ of habeas corpus in the above-

        captioned cause and the State's original answer, the Court finds that the issue of

        whether the applicant was denied effective assistance of counsel and whether the

        applicant's plea was voluntary still needs to be resolved in the present case.

               Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited

        issue and then enter findings of fact.

               To assist the Court in resolving these factual issues, counsel Alvin Nunnery is

        ORDERED to file an affidavit summarizing his actions as counsel for the    applican~   in the

        primary case, cause number 1150848-A, and specifically responding to the following:

           1. Did Nunnery ever represent to the applicant that, upon his plea of guilty to the
              State charges, the applicant would be returned to Federal custody?

           2. Did Nunnery ever represent to the applicant that, upon his plea of guilty to the
              State charges, the applicant's State and Federal sentences would run
              concurrently?

           3. What advice did Nunnery give to the applicant regarding entering his plea and
              whether the State and Federal sentences would run concurrently?

           4. What precipitated the notation on the judgment that the State and Federal
              sentences were to run concurrently? (Specifically, did Nunnery ask the judge to
              make that notation? At what point during the plea process did Nunnery ask for
              the notation? Had Nunnery advised the applicant before the plea that the court
              would definitely make such a notation? Had Nunnery advised the applicant that
                                                                                                            ->s:
                                                                                                            G')
              if the court made the notation, it would be binding?)                                         m
                                                                                                            c
                                                     1
5. Did the court ever represent to the applicant that she had the power to order that
   the applicant's State and Federal sentences run concurrently?

6. Does Nunnery believe that the applicant agreed to plead guilty due to a false
   impression and/or promise that the sentences would run concurrently? If so, who
   gave the applicant the false impression or made the false promise?




                                        2
'   .
                                                 ORDER

                 Alvin Nunnery is ORDERED to file said affidavit with the Post-Conviction Writs

        Division of the District Clerk's Office, 1201 Franklin, Third Floor, Houston, Texas 77002,

        within THIRTY DAYS of the signing of this Order.

                 The Clerk of the Court is ORDERED to send a copy of this Order to the applicant

        and to the State, and to serve copies of this Order, the State's Answer, and the Original

        application:

                       Mr. Alvin Nunnery
                       909 Texas Street, Ste. 205
                       Houston, Texas 77002-3149

                 When the affidavit of Alvin Nunnery is received, the Clerk is ORDERED to send a

        copy of said affidavit to the applicant, Oscar Orlando Ortiz, #1525993 - Lynaugh Unit,

        1098 South Highway 2037, Fort Stockton, Texas 79735; and a copy to Counsel for the

        State, Assistant District Attorney Eva Flores, 1201 Franklin, Suite 600; Houston, Texas

        77002.

                 The Clerk of the Court is ORDERED NOT to transmit at this time any documents

        in the above-styled case to the Court of Criminal Appeals until further ordered by this

        Court.



             By the following signature, the Court adopts the State's Proposed Order
              Designating Issues and for Filing Affidavit in Cause Number 1150848-A.
                                                    CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK



 July 17, 2013

 MIKE ANDERSON
 DISTRICT ATTORNEY
 HARRIS COUNTY, TEXAS


 To Whom It May Concern:

 Pursuant to Article 11.07 ofthe Texas Code of Criminal Procedure, please find enclosed
 copies of the documents indicated below concerning the Post Conviction Writ filed in
 cause number 1150848-A in the 182nd District Court.

 D       State's Original Answer Filed

 D       Affidavit

 D       Court Order Dated

 ~ Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

 D       Respondent's Proposed Findings of Fact and Order

 D       Other




 Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
 AFFIDAVIT




                  120 I FRANKLIN   •   P.O.   BOX   4651 •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

. PAGE   I OF I                                                                                        REV: 01-02-04
                                        CHRIS DANIEL
                                   HARRIS COUNTY DISTRICT CLERK




 July 17,2013

ALVIN NUNNERY
ATTORNEY AT LAW
909 TEXAS STREET, STE. 205
HOUSTON, TEXAS 77002-3149

RE:       OSCAR ORLANDO ORTIZ
          CAUSE #1150848-A
          182N° DISTRICT COURT

Dear Sir:

Enclosed herewith please find a copy of the Court's Order wherein the court orders that
ALVIN NUNNERY, Attorney at Law, file an affidavit in response to allegations made in
the petition for post conviction writ of habeas corpus in the above numbered and styled
cause.




Leslie Hernandez, Depu
Criminal Post Trial
Harris County District Cl

Enclosure: Respondent's Proposed Order Designating Issues and Order for Filing
Affidavit, Respondent's Original Answer, Application for Writ of Habeas Corpus

CC:      Kelly Reyes




              1201 FRANKLIN   •   P.O. Box 4651   •   HOUSTON, TEXAS 77210-4651   • (888) 545-5577


PAGE I OF I                                                                                     REV. 01-02-04
'   .
                                                    CHRIS DANIEL
                                            HARRIS COUNTY DISTRICT CLERK



        July 17, 2013

         OSCAR ORLANDO ORTIZ
         #1525993 L YNAUGH UNIT
        -1098 SOUTH HIGHWAY 2037
         FORT STOCKTON, TEXAS 79735

        To Whom It May Concern:

        Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
        copies of the documents indicated below concerning the Post Conviction Writ filed in
        cause number 1150848-A in the 182nd District Court.

        0     State's Original Answer Filed

        D     Affidavit

        0     Court Order Dated

        ~ Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

        0     Respondent's Proposed Findings of Fact and Order

        0     Other




        Leslie Hernandez,
        Criminal Post Trial

        lah

        Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
        AFFIDAVIT




                    120 I   FRANKLIN   •   P.O. Box 4651 •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

        PAGEl OFI                                                                                      REV: 01-02-04
                           CERTIFICATE OF THE CLERK

                              APPLICANT IN CUSTODY


THE STATE OF TEXAS                           { IN THE 182nd DISTRICT COURT

COUNTY OF HARRIS                             { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing   Il   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 1150848-A including certified

copies as requested from Court Order (entered on the 9TH day of JULY, A.D., 2014)

and each document, the inclusion of which was thereby ordered.



I further certify the Applicant OSCAR ORLANDO ORTIZ is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 16TH day of

MARCH, 2015.




PAGElOFl                                                                      REV.   01-02-04